Citation Nr: 1014851	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include acne, as secondary to exposure to the herbicide 
Agent Orange.

2.  Entitlement to service connection for bunions of the 
right foot.

3.  Entitlement to service connection for a heart condition, 
to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for diabetic 
retinopathy.

5.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease of the left knee.

6.  Entitlement to an initial compensable evaluation for 
kidney stones.

7.  Entitlement to an initial evaluation greater than 20 
percent for diabetes mellitus type II.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issues of service connection for bunions of the right 
foot, a heart condition to include as secondary to diabetes 
mellitus, and diabetic retinopathy; and for an initial 
evaluation greater than 10 percent for degenerative joint 
disease of the left knee, an initial compensable evaluation 
for the kidney stones, and an initial evaluation greater than 
20 percent for diabetes mellitus type II are remanded to the 
RO via the Appeals Management Center, in Washington, DC.




FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to service connection for a skin condition, to 
include acne, as secondary to exposure to the herbicide Agent 
Orange.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection 
for a skin condition, to include acne, as secondary to 
herbicide Agent Orange, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2003, the Veteran filed a claim for entitlement to 
service connection for a skin condition, to include acne, as 
the result of exposure to Agent Orange.  By a rating decision 
dated in August 2003, this claim was denied.  The Veteran 
perfected an appeal to this issue in March 2005.  In a 
hearing before the Board in February 2010, and again in a 
written statement dated in February 2010, the Veteran 
expressly withdrew this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Accordingly, the Board finds that the Veteran has withdrawn 
his appeal as to this issue.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to the issue of service connection 
for a skin condition, to include acne, as secondary to 
exposure to the herbicide Agent Orange.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
this issue, and it is dismissed.


ORDER

The claim of entitlement to service connection for a skin 
condition, to include acne, as secondary to exposure to the 
herbicide Agent Orange, is dismissed.


REMAND

The Veteran seeks service connection for bunions of the right 
foot, and for a heart disorder, including as secondary to 
diabetes mellitus type II.  

Private and VA treatment records document current right foot 
and heart disabilities including plantar fasciitis, 
tendonitis, metatarsalgia of the right foot, and coronary 
artery disease.

In a hearing before the Board in February 2010, the Veteran 
testified that he first experienced problems with a bunion on 
his right foot and a heart disorder during his active 
service.  He testified that he self-treated the bunion, 
shaving it with a razor and wearing an improvised lamb's wool 
pad.  He stated that he believed his heart disorder, which he 
described as a rapid heartbeat, was related to pills he was 
given to help him stay awake during 12 hour night watches.

The Veteran testified that he received private treatment for 
both these conditions immediately after his discharge from 
active service to the present.  The Veteran testified that 
between 1969 and 1989, he received treatment from private 
physicians who have since retired and are deceased.  He has 
been unable to obtain these records.  Review of the record 
shows that the earliest medical evidence of record of a right 
foot condition is of right ankle problems in 1995.  He was 
shown to have right ankle residuals from a previous accident 
in September 1995, and to have varus heels, but also 
vascular/circulatory problems on the right side which were 
also attributed to the previous injury.  Plantar fasciitis 
was noted in 2002.  The earliest medical evidence of record 
of heart problems is an entry noting complaints of chest pain 
and dizziness dated in August 1994.  The entry notes check-up 
from an emergency visit earlier the same month.  
Hypercholesterolemia is documented in 1988.  

In August 2008, the Veteran submitted the statement of his 
former wife.  She stated that she was married to the Veteran 
from 1970 to 1985.  She attested that the Veteran "had 
places on the bottom of his feet" and that their private 
physician "trimmed these off his feet several times on 
several different occasions for years," and that he "has 
(sic) a rapid heartbeat for all the years that we were 
married."  The Veteran testified in a July 2006 hearing 
before the RO that he met his former spouse right after his 
discharge from active service.  

The Veteran and his former wife are competent to testify to 
symptoms that are observable, such as the development of 
tissue on his feet, a sense of rapid heartbeat, and that he 
saw the doctor for these complaints.  Lay testimony is 
competent, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). 

In disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the veteran qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The third prong, which requires 
that the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA examinations for a heart disorder and a right foot 
disorder have not been conducted.

The Veteran's testimony, combined with his former wife's 
statements show right foot and heart symptomatology from 
shortly after discharge to 1985.  Thereafter, the Veteran's 
statement provide continuity of symptomatology to the 
present, with private treatment records showing right ankle 
and heel problems in 1995 and VA and private treatment of 
right foot problems to the present.  Private treatment 
records show hypercholesterolemia in 1988 and treatment for 
heart symptoms from 1994 to the present.  Accordingly, the 
Board finds that a remand is warranted for VA examinations to 
determine the nature, extent, and etiology of any heart and 
right foot disorder found.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159 (2009); see McClendon, 20 Vet. App. 
at 83.

In an October 2005 rating decision, the RO granted 
entitlement to service connection for kidney stones, and 
assigned a noncompensable evaluation; and service connection 
for left knee injury residuals, and assigned a 10 percent 
disability rating.  In a hearing before the RO in July 2006, 
the Veteran testified as to his disagreement to the 
evaluations assigned.  In an April 2007 rating decision, the 
RO granted entitlement to service connection for diabetes 
mellitus type II, and denied entitlement to service 
connection for diabetic retinopathy.  The RO also confirmed 
and continued the noncompensable evaluation assigned to the 
service-connected kidney stones and the 10 percent evaluation 
assigned to the degenerative joint disease of the left knee.  
In a May 2007 statement, the Veteran stated he disagreed with 
this decision and would continue his appeal.  The notice of 
disagreement to these decisions is timely.  As the RO has not 
yet issued a statement of the case, the Board is obligated to 
remand these issues.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999)

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain any additional VA 
and non-VA treatment records identified 
by the Veteran.  All records obtained 
must be associated with the claims file.  
The RO must perform all follow up 
indicated and document negative 
responses.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
right foot pathology found.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service medical 
records, as well as the Veteran's 
statements and other lay statements in 
the claims file, the examiner must state 
whether any right foot pathology found is 
related to the Veteran's military 
service.  In the alternative, the 
examiner must state whether any right 
foot pathology found is related to a 
service-connected disorder in any way, 
including whether a service-connected 
disorder has aggravated any existing 
right foot disorder.  A complete 
rationale must be provided for all 
opinions expressed.  If the requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
heart pathology found.  All indicated 
tests and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
as well as the Veteran's statements and 
other lay statements in the claims file, 
the examiner must state whether any heart 
pathology found is related to the 
Veteran's military service.  In the 
alternative, the examiner must state 
whether any heart pathology found is 
related to a service-connected disorder 
in any way, including whether a 
service-connected disorder has aggravated 
any existing heart disorder.  A complete 
rationale must be provided for all 
opinions expressed.  If the requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO must issue a statement of the 
case, as well as notification of the 
Veteran's appellate rights, on the issues 
of entitlement to service connection for 
diabetic retinopathy; entitlement to an 
initial compensable evaluation for kidney 
stones; an initial evaluation greater 
than 10 percent for the degenerative 
joint disease of the left knee; and an 
initial evaluation greater than 20 
percent for mellitus type II.  38 C.F.R. 
§ 19.26 (2009).  The Veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal to 
the October 2005 rating decision granting 
an initial noncompensable evaluation for 
kidney stones and an initial evaluation 
of 10 percent for degenerative joint 
disease of the left knee, and to the 
April 2007 rating decision granting an 
initial 20 percent evaluation for 
diabetes mellitus type II and denying 
entitlement to service connection for 
diabetic retinopathy must be filed.  38 
C.F.R. § 20.202 (2009).  If the Veteran 
perfects an appeal as to any of these 
issues, the case must be returned to the 
Board for appellate review.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for 
service connection for bunions of the 
right foot and for a heart disorder, 
including as secondary to a 
service-connected disorder.  If any issue 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


